DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-18 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/17/2022, with respect to the rejection(s) of claims 1-18 has been fully considered and the results as followings:
On pages 11-14 of Applicant’s remarks, Applicant argues that the combination of Rahimi, Stivoric, and Radjy does not teach the amended limitations of “ at least one thru hole in the housing to allow the at least one environmental sensor to access to the interior of the undergarment; and a filter positioned in the at least one thru hole to allow vapor to pass to the at least one environmental sensor while preventing liquid from contacting the at least one environmental sensor” because Radjy is used in a quite different field of art for a quiet different purpose.
In response to applicant’s remark that Radjy is non- analogous Applicant's attention is directed to MPEP § 2141.01 (a) I, where stated: The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "In order to rely on a reference as a basis for rejection of an applicant's invention, the reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned." In re Oetiker, 977 F.2d 1443, 1446, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992). See also In re Deminski, 796 F.2d 436, In re Clay, 966 F.2d 656, 659, 23 USPQ2d 1058, 1060-61 (Fed. Cir. 1992) ("A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem."); Wang Laboratories Inc. v. Toshiba Corp., 993 F.2d 858, 26 USPQ2d 1767 (Fed. Cir. 1993); and State Contracting & Eng'g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1069, 68 USPQ2d 1481, 1490 (Fed. Cir. 2003) (where the general scope of a reference is outside the pertinent field of endeavor, the reference may be considered analogous art if subject matter disclosed therein is relevant to the particular problem with which the inventor is involved).  

In this case, as discussed in the Non-Final rejection mailed on 09/17/2021, the rejection relied upon Radjy discloses the wireless module further comprises a bushing substantially positioned between the environmental sensors and the housing (Radjy: Abstract, [0008], [0070]-[0075], and FIG. 2: a sensor device includes a housing, the housing having an opening allowing substances to pass from an exterior of the housing to an interior of the housing, a printed circuit board disposed in the housing, the printed circuit board including a humidity sensor and at least one electronic component, a tube having a first end and a second end, the tube comprising a waterproof material, wherein the first end of the tube surrounds the humidity sensor, wherein a first seal is formed by between the first end of the tube and the printed circuit board, wherein the second end of the tube is located proximate the hole, and a material layer disposed between the second end of the tube and the hole, wherein the material layer comprises a waterproof and breathable material, wherein a second seal is formed between the material layer and the housing, wherein a third seal is formed between the material layer and the second end of the tube. The hole and the material layer allow water vapor to pass from the exterior to the humidity sensor. The first seal, the second seal, and the third seal prevent the water vapor from reaching the at least one electronic component), wherein the wireless module further comprises a filter element (Radjy: Abstract, [0070], [0072], [0076]-[0077], and FIG. 2 the layer 220: Waterproof layer 220 fits above tube 230 between the second end of tube 230 and hole 120. Waterproof layer 220 includes a waterproof, breathable material. Therefore, waterproof layer 220 allows water vapor that enters hole 120 to pass through waterproof layer 220, but prevents water (or a concrete mixture) from passing through. Waterproof layer 220 may be formed from a waterproof, breathable fabric membrane such as Gore-Tex or other similar material), and a locking ring wherein the filter element is affixed into the bushing and the locking ring secures the filter element substantially between the housing, and the locking ring (Radjy: Abstract, [0008], [0070]-[0075], and FIG. 2-5: The sensor device also includes a waterproof, breathable material layer disposed between the second end of the tube and the hole, wherein a second seal is formed between the material layer and the housing, wherein a third seal is formed between the material layer and the second end of the tube. The hole and the material layer allow water vapor to pass from the exterior to the humidity sensor. The first, second, and third seals prevent the water vapor from reaching the at least one electronic component).
As in Radjy’s teachings, the sensing device is designed with bushing and/or filter layers to prevent water vapor reaching the electronic component while still performing sensing functions of the sensing device.
Therefore, in view of teachings by Rahimi, Stivoric, and Radjy, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring device of Rahimi and Stivoric to include the wireless module further comprises a bushing substantially positioned between the environmental sensors and the housing, the wireless module further comprises a filter element, and a locking ring wherein the filter element is affixed into the bushing and the locking ring secures the filter element substantially between the housing, and the locking ring as suggested by Radjy. The motivation for this is to implement a known alternative sensing device structure for monitoring different conditions/environmental conditions.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and  8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (Rahimi – US 2012/0299730 A1) in view of Stivoric et al. (Stivoric – US 2008/0161715 A1) and further in view of Radjy et al. (Radjy – US 2018/0011076 A1).

As to claim 1, Rahimi discloses a wireless sensing system, for use in an environment to detect at least one environmental feature of an interior of an undergarment worn by a user, the system comprising:
a controller (Rahimi: FIG. 1 the monitoring device 101 and FIG. 8 the control circuitry 803) accommodated within a housing (Rahimi: FIG. 2 the casing 103) at least partially separating the controller from the environment (Rahimi: [0080] and FIG. 1 the monitoring device 101 attached the diaper 102);
at least one environmental sensor to detect the at least one environmental feature (Rahimi: [0139], [0146], [0149], [0159]-[0160], FIG. 11 and FIG. 12: the monitoring device serves as a wet diaper alarm. Detecting wetness is based on sensing conductivity variations inside the diaper), and
a motion sensor (Rahimi: [0139], [0146], [0149], [0159]-[0160], FIG. 11 and FIG. 12: The sensing circuitry 801 may comprise any combination of various sensing circuits, according to the required functionality. Such combinations may comprise of wetness sensing circuits, movement sensing circuits, temperature sensing circuits, positioning sensing circuits etc.) to detect motion, posture, or orientation of the user (Rahimi: [0041], [0043], [0162]-[0172], FIG. 11, and FIG. 13: The device is attached to the baby's diaper and moves along with the baby's breathing movements. It senses changes in its orientation caused by said movements. Once irregularities in these movements are determined, the device issues an emergency alert, such as a high volume siren. Such devices can also be very useful for alerting on breathing cessation of old people or sick/wounded people).

Rahimi does not explicitly disclose
at least one environmental sensor within the housing to detect the at least one environmental feature;
at least one thru hole in the housing to allow the at least one environmental sensor to access to the interior of the undergarment; and
a filter positioned in the at least one thru hole to allow vapor to pass to the at least one environmental sensor while preventing liquid from contacting the at least one environmental sensor.

However, it has been known in the art of monitoring conditions of a user to implement at least one environmental sensor within the housing to detect the at least one environmental feature, as suggested by Stivoric, which discloses at least one environmental sensor within the housing to detect the at least one environmental feature (Stivoric: [0041]-[0042], [0047], [0107], [0127], [0132],[0134]-[0135], FIG. 1 the ambient temperature sensor 120 and FIG. 19: A multi component system includes module 55 that may be provided with display 86A, in addition to a receiver for receiving continuous temperature measurements and other relevant, statistical data including processed data that is output from module 55 for visual presentation on display 86A of module 55 or on a receiver display 86B The visual presentation of information may include current skin and/or ambient temperature, current derived core body temperature, temperature trends for all of these current values, and contextual data, Contextual data as used herein means a motion sensor to detect motion, posture or orientation of a wearer of the wireless module (Stivoric: Abstract,[0123], [0138]-[0139], [0214], [0222], and FIG. 19-22:  one of or the combined temperature sensor reading and/or accelerometers might indicate that the wearer is motionless, leading toward a conclusion of a resting user, the galvanic skin response sensor might provide a very high response, leading toward a conclusion of an active user, the heat flow sensor might indicate that the wearer is still dispersing substantial heat, leading toward a conclusion of an active user, and the heart rate sensor might indicate that the wearer has an elevated heart rate, leading toward a conclusion of an active user), at least one thru hole in the housing to allow the at least one environmental sensor to access to the interior of the undergarment (Stivoric: [0041]-[0042], [0047], [0107], [0127], [0132],[0134]-[0135], FIG. 1 the ambient temperature sensor 120 and FIG. 19).

Therefore, in view of teachings by Rahimi and Stivoric, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring device of Rahimi to include at least one environmental sensor within the housing to detect the at least one environmental feature and at least one thru hole in the housing to allow the at least one environmental sensor to access to the interior of the undergarment, as suggested by Stivoric. The motivation for this is to implement a known alternative sensing device for monitoring different conditions/environmental conditions related to a user.

While the combination of Rahimi and Stivoric disclose the wireless sensing system wherein the environmental sensor is within the housing and wherein the housing has at least one thru hole substantially positioned over the environmental sensors (Stivoric: [0107], [0131], [0133]-[0134], [0139], and FIG. 5-13 the sensor cover 115: The housing components of module 55 are preferably constructed from a flexible urethane or another hypoallergenic, non-irritating elastomeric material such as polyurethane, rubber or a rubber-silicone blend, by a molding process, although the housing components may also be constructed from a rigid plastic material. Ambient temperature sensor 120 is located on upper housing 95 and is protected by a sensor cover 115. Ambient temperature sensor 120 can be large enough such that the entire surface of upper housing 95 can be the active sensor area, or the active sensor can be located only on a portion of upper housing 95, preferably at the apex of upper housing 95 furthest from the wearer's body, and skin in order to provide the largest thermal variance and/or insulation from the skin temp sensor), except for the claimed limitations of a filter positioned in the at least one thru hole to allow vapor to pass to the at least one environmental sensor while preventing liquid from contacting the at least one environmental sensor.
However, it has been known in the art of humidity sensor to implement a filter positioned in the at least one thru hole to allow vapor to pass to the at least one environmental sensor while preventing liquid from contacting the at least one environmental sensor, as suggested by Radjy, a filter positioned in the at least one thru hole to allow vapor to pass to the at least one environmental sensor (Radjy: Abstract, [0070], [0072], [0076]-[0077], and FIG. 2 the layer 220: Waterproof layer 220 fits above tube 230 between the second end of tube 230 and hole 120. Waterproof layer 220 includes a waterproof, breathable material. Therefore, waterproof layer 220 allows water vapor that enters hole 120 to pass through waterproof layer 220, but prevents water (or a concrete mixture) from passing through. Waterproof layer 220 may be formed from a waterproof, breathable fabric membrane such as Gore-Tex or other similar material) while preventing liquid from contacting the at least one environmental sensor  (Radjy: Abstract, [0008], [0013]: a sensor device includes a housing, the housing having an opening that allows water vapor to pass between an exterior of the housing and an interior of the housing but prevents liquid from passing between the exterior and the interior, [0070]-[0075], and FIG. 2-5: The sensor device also includes a waterproof, breathable material layer disposed between the second end of the tube and the hole, wherein a second seal is formed between the material layer and the housing, wherein a third seal is formed between the material layer and the second end of the tube. The hole and the material layer allow water vapor to pass from the exterior to the humidity sensor. The first, second, and third seals prevent the water vapor from reaching the at least one electronic component).
Therefore, in view of teachings by Rahimi, Stivoric, and Radjy, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring device of Rahimi and Stivoric to include a filter positioned in the at least one thru hole to allow vapor to pass to the at least one environmental sensor while preventing liquid from contacting the at least one environmental sensor, as Radjy. The motivation for this is to implement a known alternative sensing device structure for monitoring different conditions/environmental conditions.

As to claim 2, Rahimi, Stivoric, and Radjy disclose the limitations of claim 1 further comprising the wireless sensing system according to claim 1, wherein the controller further comprises a transceiver (Rahimi: [0147], [0151]-[0153], and FIG. 13 the transmitter receiver 834: The wireless communication circuits (834, 841) of both units (821, 822 respectively) may be implemented as ICs and Stivoric: [0177], [0182]-[0183], and FIG. 19 the transceiver 625: A transceiver 625 is coupled to processor 620 and is adapted to transmit signals to a receiver in connection with module 55. Transceiver communicates detected and/or processed data to receiver by any form of wireless transmission as is known to those skilled in the art, such as infrared or an RF transmission. Antenna 630 is further coupled to processor 605 for transmitting detected and/or processed data to the receiver. Antenna 630 may further be mounted or incorporated into a diaper, garment, strap or the like to improve signal quality), and a memory medium wherein the controller is suitable for executing programmed instructions stored on the memory medium (Stivoric: [0051], [0175]-[0176], [0219], and FIG. 19: The module includes at least one sensor, a processor and potentially an amplifier to provide appropriate signal strength of the output of the sensor to the processor. An analog to digital converter may also be utilized. The digital signal or signals representing detected temperature data and/or other relevant information of the individual user is then utilized by the processor to calculate or generate current temperature data and temperature data trends as well as derived data and contextual data. All data or relevant information may be stored in memory, which can be flash memory. A discrete clock circuit may also be provided. Sensor input channels may also be multiplexed as , wherein program instructions are configured to cause the transceiver to transmit information to a remote device about the at least one environmental feature and the motion, posture or orientation of the user (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 and FIG. 16-22: As temperature changes, the display can also present an iconic, analog or digital indication as to the trend of change, such as moving the digits up or down similar to an odometer to indicate rising or falling temperatures, respectively. Graphical or iconic output may incorporate sleeping, crying and/or orientation for example. As shown in FIG. 17, an iconic presentation is illustrated, having current temperature 350 be the latest calculated temperature of the individual as determined from the detected measurements of module 55. Current temperature 350 can be displayed in Celsius or in Fahrenheit mode and the mode selected for display is indicated by temperature scale indicator 380 and displays a C for Celsius or an F for Fahrenheit. The display includes an orientation indicator icon 430. Orientation indicator icon 430 provides an iconic representation of the orientation of wearer. The orientation indicator icon 430 can be a sound or an illustration or icon of an individual in a certain body position or orientation indicator icon 430 can be a alphabetical symbol such as L for left, R for right, S for stomach and B for back. The display further provides an activity indicator text 435. The activity indicator text 435 provides information on the activity level of the wearer to indicate if the wearer is sleeping, awake or crying. Heart rate indicator 440 provides a measurement of the heart rate of the wearer. .

As to claim 3, Rahimi, Stivoric, and Radjy disclose the limitations of claim 1 further comprising the wireless sensing system according to claim 1, wherein the at least one environmental feature is selected from a group comprising humidity, temperature, and the presence of a compound (Rahimi: [0041], [0139], 0144], [0149], [0171], and FIG. 13: The sensing circuitry 832 may comprise any combination of various sensing means and circuits, according to the required system functionality. Such combinations may comprise wetness sensing circuits, movement sensing circuits, temperature sensing circuits, positioning sensing circuits, microphone, camera and the like and Stivoric: [0041]-[0042], [0051], [0107], [0131], [0139], [0141], [0169], [0214]-[0215], and FIG. 16-22: It is to be specifically noted that a number of other types and categories of sensors may be utilized alone or in conjunction with those given above, including but not limited to relative and global positioning sensors for determination of location of the user; torque and rotational acceleration for determination of orientation in space; blood chemistry sensors; interstitial fluid chemistry sensors; bio-impedance sensors; and several contextual sensors, such as pollen, humidity, ozone, acoustic, body and ambient noise, including these sensors, combinations of these sensors, and any additional sensors adapted to utilize the device in a biofingerprinting scheme, where the wearer can be identified by their physiological signatures, as well as how their body provides these sensors with certain values and/or patterns during certain body states and or activities. This is important when a multiplicity of sensors on multiple individuals is contemplated in a confined space, such as a hospital. It is important to distinguish one wearer from a different wearer, even .

As to claim 4, Rahimi, Stivoric, and Radjy disclose the limitations of claim 1 further comprising the wireless sensing system according to claim 1, further comprising a bushing substantially positioned between the at least one environmental and the housing (Stivoric: [0107], [0131], [0133]-[0134], [0139], and FIG. 5-13 the sensor cover 115: The housing components of module 55 are preferably constructed from a flexible urethane or another hypoallergenic, non-irritating elastomeric material such as polyurethane, rubber or a rubber-silicone blend, by a molding process, although the housing components may also be constructed from a rigid plastic material. Ambient temperature sensor 120 is located on upper housing 95 and is protected by a sensor cover 115. Ambient temperature sensor 120 can be large enough such that the entire surface of upper housing 95 can be the active sensor area, or the active sensor can be located only on a portion of upper housing 95, preferably at the apex of upper housing 95 furthest from the wearer's body, and skin in order to provide the largest thermal variance and/or insulation from the skin temp sensor and Radjy: Abstract, [0008], [0070]-[0075], and FIG. 2: a sensor device includes a housing, the housing having an opening allowing substances to pass from an exterior of the housing to an interior of the housing, a printed circuit board disposed in the housing, the printed circuit board including a humidity sensor and at least one electronic component, a tube having a first end and a second end, the tube comprising a waterproof material, wherein the first end of the tube surrounds the humidity sensor, wherein a first seal is formed by between the first end of the tube and the printed circuit board, wherein the second end of the tube is located proximate the hole, and a material layer disposed between the second end of the tube and the hole, wherein the material layer comprises a waterproof and breathable material, wherein a second seal is formed between the material layer and the housing, wherein a third seal is formed between the material layer and the second end of the tube. The hole and the material layer allow water vapor to pass from the exterior to the humidity sensor. The first seal, the second seal, and the third seal prevent the water vapor from reaching the at least one electronic component).

As to claim 5, Rahimi, Stivoric, and Radjy disclose the limitations of claim 4 further comprising the wireless sensing system according to claim 4, further comprising a locking ring wherein the filter (Radjy: Abstract, [0070], [0072], [0076]-[0077], and FIG. 2 the layer 220: Waterproof layer 220 fits above tube 230 between the second end of tube 230 and hole 120. Waterproof layer 220 includes a waterproof, breathable material. Therefore, waterproof layer 220 allows water vapor that enters hole 120 to pass through waterproof layer 220, but prevents water (or a concrete mixture) from passing through. Waterproof layer 220 may be formed from a waterproof, breathable fabric membrane such as Gore-Tex or other similar material) is affixed into the bushing and the locking ring secures the filter substantially between the housing; and the locking ring (Radjy: Abstract, [0008], [0070]-[0075], and FIG. 2-5: a sensor device includes a housing, the housing having an opening allowing substances to pass from an exterior of the housing to an interior of the housing, a printed circuit board disposed in the housing, the printed circuit board including a humidity sensor and at least one electronic component, a tube having a first end and a second end, the tube comprising a waterproof material, wherein the first end of the tube surrounds the humidity sensor, wherein a first seal is formed by between the first end of the tube and the printed circuit board, wherein the second end of the tube is located proximate the hole, and a material layer disposed between the second end of the tube and the hole, wherein the material layer comprises a waterproof and breathable material, wherein a second seal is formed between the material layer and the housing, wherein a third seal is formed between the material layer and the second end of the tube. The hole and the material layer allow water vapor to pass from the exterior to the humidity sensor. The first seal, the second seal, and the third seal prevent the water vapor from reaching the at least one electronic component).

As to claim 8, Rahimi, Stivoric, and Radjy disclose the limitations of claim 1 further comprising the wireless sensing system according to claim 1, further comprising a battery, wherein the battery (Rahimi: [0138] and FIG. 11 the power source 806 and Stivoric: [0134], [0140]-[0141], [0185], FIG. 6 the battery 135, and FIG. 19: Battery 620 is the main power source for receiver and is coupled to processor 670. The battery 620 may be recharged by induction or wireless communication) is rechargeable or replaceable (Rahimi: [0138] and FIG. 11 the power source 806: If the power source 806 is rechargeable, then a charging circuitry may also be included and Stivoric: [0134], [0140]-[0141], [0185], FIG. 6 the battery 135, and FIG. 19) and wherein the controller is configured to save power during operation by intermittently measuring various characteristics and processing data (Stivoric: [0134], [0140]-[0141], [0145], [0185], [0240], FIG. 6 the battery 135, and FIG. 19: The module may be configured to go to sleep for periods of time or take readings more occasionally to save the battery. The length of these periods may be set by the user, the caregiver or may be dynamically set, based upon the readings observed. For example, an elevated temperature may cause the device to take readings more frequently. Other methodologies of automatically sensing a condition to initiate operation of the device include sensing certain conditions as well as detecting certain environmental changes). 

As to claim 9, Rahimi, Stivoric, and Radjy disclose the limitations of claim 2 further comprising the wireless sensing system according to claim 2, wherein the remote device is a cell phone or a mobile communications device or a wireless communication computer (Rahimi: [0147], [0151]-[0153], and FIG. 12-13 the remote device and Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display built into the dashboard or windshield of a car, displayed directly on the clothing of the person being monitored or on the caregiver's clothing, displayed on household appliances such as a refrigerator, a microwave oven or conventional oven, be reflected qualitatively in controllable ambient conditions such as the temperature of a room, the lighting of the room, or the sound in a .

As to claim 10, Rahimi, Stivoric, and Radjy disclose the limitations of claim 1 further comprising the wireless sensing system according to claim 1, wherein the motion sensor is at least one of an accelerometer (Stivoric: Abstract, [0123], [0138]-[0139], [0214], [0222], and FIG. 19-22: one of or the combined temperature sensor reading and/or accelerometers might indicate that the wearer is motionless, leading toward a conclusion of a resting user, the galvanic skin response sensor might provide a very high response, leading toward a conclusion of an active user, the heat flow sensor might indicate that the wearer is still dispersing substantial heat, leading toward a conclusion of an active user, and the heart rate sensor might indicate that the wearer has an elevated heart rate, leading toward a conclusion of an active user) or a compass.

As to claim 11, Rahimi, Stivoric, and Radjy disclose the limitations of claim 2 further comprising the wireless sensing system according to claim 2, wherein the system is configured to reside in the undergarment and the program instructions are further configured to compare a state of the undergarment to determine whether there is an environmental change with the at least one environmental sensor and then transmit that state to a central hub (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display built into the dashboard or windshield of a car, displayed directly on the clothing of the person being monitored or on the caregiver's clothing, displayed on household appliances such as a refrigerator, a microwave oven or conventional oven, be reflected qualitatively in controllable ambient conditions such as the temperature of a room, the lighting of the room, or the sound in a room, a watch or an armband as disclosed in Stivoric, et al., copending U.S. patent application Ser. No. 09/923,181 and can be remotely positionable with respect to module 55).

As to claim 12, Rahimi, Stivoric, and Radjy discloses all the method of detecting wetness or saturation and motion, posture or orientation of an undergarment limitations as claimed that mirrors the wireless module for use in an environment and motion, posture or orientation detecting system limitations in claim 1; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of detecting at least one environmental characteristic comprising wetness or saturation, motion, posture, or orientation of an undergarment from an interior of the undergarment, the method comprising:
securing a housing encompassing at least one environmental sensor (Rahimi: [0080] and FIG. 1 the monitoring device 101 attached the diaper 102 and Stivoric: [0124], [0163], [0165], FIG. 12 and FIG. 14 The garment may have specific body tension areas which are designed for The module can be integrated into the garment, and simply placed, snapped or pocketed behind these tension areas, without module required adhesive) and a controller (Rahimi: FIG. 1 the monitoring device 101 and FIG. 8 the control circuitry 803) to a secondary pouch or directly to the interior of the undergarment (Stivoric: [0124], [0163], [0165], FIG. 12 and FIG. 14 The garment may have specific body tension areas which are designed for such function, or elastic or other materials arranged as appropriate. The module can be integrated into the garment, and simply placed, snapped or pocketed behind these tension areas, without module required adhesive);
filtering environmental vapors from environmental liquids to allow vapors to pass through the housing to the at least one environmental sensor (Radjy: Abstract, [0070], [0072], [0076]-[0077], and FIG. 2 the layer 220: Waterproof layer 220 fits above tube 230 between the second end of tube 230 and hole 120. Waterproof layer 220 includes a waterproof, breathable material. Therefore, waterproof layer 220 allows water vapor that enters hole 120 to pass through waterproof layer 220, but prevents water (or a concrete mixture) from passing through. Waterproof layer 220 may be formed from a waterproof, breathable fabric membrane such as Gore-Tex or other similar material) while preventing liquid from contacting the at least one environmental sensor (Radjy: Abstract, [0008], [0013]: a sensor device includes a housing, the housing having an opening that allows water vapor to pass between an exterior of the housing and an interior of the housing but prevents liquid from passing between the exterior and the interior, [0070]-[0075], and FIG. 2-5: The sensor device also includes a waterproof, breathable material layer disposed between the second end of the tube and the hole, wherein a second seal is formed between the material layer and the housing, wherein a third seal is formed between the ;
monitoring environmental conditions inside of the undergarment with the at least one environmental sensor (Rahimi: [0139], [0146], [0149], [0159]-[0160], FIG. 11 and FIG. 12: the monitoring device serves as a wet diaper alarm. Detecting wetness is based on sensing conductivity variations inside the diaper and Stivoric: [0041]-[0042], [0047], [0107], [0127], [0132],[0134]-[0135], FIG. 1 the ambient temperature sensor 120 and FIG. 19: A multi component system includes module 55 that may be provided with display 86A, in addition to a receiver for receiving continuous temperature measurements and other relevant, statistical data including processed data that is output from module 55 for visual presentation on display 86A of module 55 or on a receiver display 86B The visual presentation of information may include current skin and/or ambient temperature, current derived core body temperature, temperature trends for all of these current values, and contextual data, Contextual data as used herein means data relating to the environment, surroundings, location and condition of the individual, including, but not limited to, air quality, audio sound quality, ambient temperature, ambient light, global positioning, humidity, altitude, barometric pressure and the like. It is specifically contemplated, however, that contextual data may also include further abstractions and derivations regarding the condition and status of the body, including the position of the body and the detection of certain events and conditions within and without the body, such as urination in a diaper, dislodgement of the module, activity and rest periods, the nature and quality of sleep and removal of the insulating clothing or diaper), and an orientation characteristic of a wearer's position with at least one motion analyzer (Stivoric: Abstract,[0123], [0138]-[0139], [0214], ;
transmitting data related to the at least one environmental characteristic and the wearer's posture or orientation to a remote device (Rahimi: [0147], [0151]-[0153], and FIG. 13 the transmitter receiver 834: The wireless communication circuits (834, 841) of both units (821, 822 respectively) may be implemented as ICs and Stivoric: [0177], [0182]-[0183], and FIG. 19 the transceiver 625: A transceiver 625 is coupled to processor 620 and is adapted to transmit signals to a receiver in connection with module 55. Transceiver communicates detected and/or processed data to receiver by any form of wireless transmission as is known to those skilled in the art, such as infrared or an RF transmission. Antenna 630 is further coupled to processor 605 for transmitting detected and/or processed data to the receiver. Antenna 630 may further be mounted or incorporated into a diaper, garment, strap or the like to improve signal quality) and a hub wherein the data is stored (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display built into the dashboard or windshield of a car, displayed directly on the clothing of the person being monitored or on the caregiver's clothing, displayed on household appliances such as a refrigerator, a microwave oven or conventional oven, be reflected qualitatively in controllable ambient conditions such as the temperature of a room, the lighting of the room, or the sound in a room, a watch or an armband as disclosed in Stivoric, et al., copending U.S. patent application Ser. No. 09/923,181 and can be remotely positionable with respect to module 55),
creating alerts based on the data (Rahimi: [0041], [0043], [0162]-[0172], FIG. 11, and FIG. 13: The device is attached to the baby's diaper and moves along with the baby's breathing movements. It senses changes in its orientation caused by said movements. Once irregularities in these movements are determined, the device issues an emergency alert, such as a high volume siren. Such devices can also be very useful for alerting on breathing cessation of old people or sick/wounded people and Stivoric: [0050], [0169], [0171], [0188], [0196], [0212], [0252]-[0253] and FIG. 16-22: A receiver is intended to display a variety of information and may be incorporated in other devices such as a clock radio which has a primary use unrelated to the temperature measurement system. The receiver provides a locus of information relating to the changing condition of the wearer and may present an iconic, analog or digital indication as to the data being measured, any derived information based upon both measured and other data as well as certain contextual information. Also displayed may be trends of change and indications of changes meeting certain present thresholds. Alarms, warnings and ; and;
alerting a caregiver via a mobile communications device (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21) when the environmental conditions have changed, the wearer’s posture or orientation has changed, or motion of the wearer has been detected (Stivoric: [0244] and Table 1: What is notable, however, is the ability to detect periods of activity and rest, together with the interface of the two at a particular and identifiable moment in time. The activity monitor may also detect the wearer falling and sound an alarm or warning to a parent or caregiver).

As to claim 13, Rahimi, Stivoric, and Radjy disclose the limitations of claim 12 further comprising the method of claim 12, further comprising storing a last known environmental condition, or posture or orientation characteristic (Stivoric: [0050], [0169], [0171], [0188], [0196], [0212], [0252]-[0253] and FIG. 16-22) and creating an alert based on a change in the environmental condition or posture or orientation characteristic (Stivoric: [0050], [0169], [0171], [0188], [0196], [0212], [0252]-[0253] and FIG. 16-22: A receiver is intended to display a variety of information and may be incorporated in other devices such as a clock radio which has a primary use unrelated to the temperature measurement system. The receiver provides a locus of .

As to claim 14, Rahimi, Stivoric, and Radjy disclose the limitations of claim 12 further comprising the method of claim 12, further comprising:
creating a display of an environmental condition or activity or posture or orientation characteristic of the wearer (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 and FIG. 16-22: As temperature changes, the display can also present an iconic, analog or digital indication as to the trend of change, such as moving the digits up or down similar to an odometer to indicate rising or falling temperatures, respectively. Graphical or iconic output may incorporate sleeping, crying and/or orientation for example. As shown in FIG. 17, an iconic presentation is illustrated, having current temperature 350 be the latest calculated temperature of the individual as determined from the detected measurements of module 55. Current temperature 350 can be displayed in Celsius or in Fahrenheit mode and the mode selected for display is indicated by temperature scale indicator 380 and displays a C for Celsius or an F for Fahrenheit. The display includes an orientation indicator icon 430. Orientation indicator icon 430 provides an iconic representation of the orientation of wearer. The orientation indicator icon 430 can be a sound or an illustration or icon of an individual in a certain body position or orientation indicator icon 430 can be a alphabetical symbol such as L for left, R for right, S for stomach and B for .

As to claim 15, Rahimi, Stivoric, and Radjy disclose the limitations of claim 12 further comprising the method of claim 12, wherein an alert is created when the wearer rapidly changes from a standing to an at least partially prone orientation ([0244] and Table 1: What is notable, however, is the ability to detect periods of activity and rest, together with the interface of the two at a particular and identifiable moment in time. The activity monitor may also detect the wearer falling and sound an alarm or warning to a parent or caregiver).

As to claim 16, Rahimi, Stivoric, and Radjy disclose the limitations of claim 12 further comprising the method of claim 12, wherein the caregiver is alerted when the undergarment changes from dry to wet or saturated (Rahimi: [0160]-[0162]: The spikes interlock with the socket members, thus extend the sensing circuit into the diaper's absorbent material, through which the spikes pass. The conductivity of the material between the spikes increases upon becoming wet. Said circuitry senses this conductivity change, and upon reaching a selectable threshold, it signals such a change of state to said control circuitry 803, which in turn signals an alarm and Stivoric: [0148], [0229], [0250], and FIG. 1: The method just described may, for example, be used to automatically measure and/or report the body temperature of an infant, or the fact that a child is about to wet their bed or diapers while asleep at night, or caloric .

As to claim 17, Rahimi, Stivoric, and Radjy disclose the limitations of claim 12 further comprising the method of claim 12, wherein the mobile communications device comprises at least one of: a smartphone, a personal digital assistance, a tablet device, a table PC, a laptop, a smart book, or an ultra-book (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display built into the dashboard or windshield of a car, displayed directly on the clothing of the person being monitored or on the caregiver's clothing, displayed on household appliances such as a refrigerator, a microwave oven or conventional oven, be reflected qualitatively in controllable ambient conditions such as the temperature of a room, the lighting of the room, or the sound in a room, a watch or an armband as disclosed in Stivoric, et al., copending U.S. patent application Ser. No. 09/923,181 and can be remotely positionable with respect to module 55).

As to claim 18, Rahimi, Stivoric, and Radjy disclose the limitations of claim 12 further comprising the method of claim 12, wherein the controller is updated remotely through the hub (Stivoric: [0043], [0109], [0114], [0168]-[0169], [0182]-[0183], FIG. 1 the handheld receiver 65, the clinical monitor receiver 70, the personal computer 75, the necklace receiver 80, and the table top receiver 85, and FIG. 16-22: Data may be collected and processed by module 55 and transmitted by primary transmission 72 to a receiver through a short range wireless transmission, such as infrared, RF transmission or any other known wireless transmission system as known to those skilled in the art and as further described herein with respect to FIGS. 19-21. The receiver can take one of a number of forms, including a table top receiver 85, a hand held receiver 65, clinical monitor receiver 70, a personal computer 75 or a necklace receiver 80, a ring, a headworn display, a headsup display, a display built into the dashboard or windshield of a car, displayed directly on the clothing of the person being monitored or on the caregiver's clothing, displayed on household appliances such as a refrigerator, a microwave oven or conventional oven, be reflected qualitatively in controllable ambient conditions such as the temperature of a room, the lighting of the room, or the sound in a room, a watch or an armband as disclosed in Stivoric, et al., copending U.S. patent application Ser. No. 09/923,181 and can be remotely positionable with respect to module 55).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (Rahimi – US 2012/0299730 A1) in view of Stivoric et al. (Stivoric – US 2008/0161715 A1) and Radjy et al. (Radjy – US 2018/0011076 A1) and further in view of Nielson (Nielson – US 2004/0207530 A1).

 claim 6, Rahimi, Stivoric, and Radjy disclose the limitations of claim 1 further comprising the wireless sensing system according to claim 1, wherein the housing comprises a cover encapsulating the controller (Stivoric: [0131], [0133]-[0134], and FIG. 5-13 the sensor cover 115: The housing components of module 55 are preferably constructed from a flexible urethane or another hypoallergenic, non-irritating elastomeric material such as polyurethane, rubber or a rubber-silicone blend, by a molding process, although the housing components may also be constructed from a rigid plastic material. Ambient temperature sensor 120 is located on upper housing 95 and is protected by a sensor cover 115. Ambient temperature sensor 120 can be large enough such that the entire surface of upper housing 95 can be the active sensor area, or the active sensor can be located only on a portion of upper housing 95, preferably at the apex of upper housing 95 furthest from the wearer's body, and skin in order to provide the largest thermal variance and/or insulation from the skin temp sensor) and a power supply (Rahimi: [0138] and FIG. 11 the power source 806 and Stivoric: [0134], [0140]-[0141], [0185], FIG. 6 the battery 135, and FIG. 19: Battery 620 is the main power source for receiver and is coupled to processor 670. The battery 620 may be recharged by induction or wireless communication) except for the claimed limitations of wherein the housing is resistant to fluids.
However, it has been known in the art of monitoring device to implement wherein the housing is resistant to fluids, as suggested by Nielson, which discloses wherein the housing is resistant to fluids ([0020], [0231 and IFG. 1-2: the protective case 500:  he monitor/alarm unit forms a separate aspect of the present invention. It is preferably provided within a waterproof case enclosing the power source, the alarm means and the electronic circuitry. The releasable sensor connector is preferably fabricated as part of the case. The case has control surfaces with 
Therefore, in view of teachings by Rahimi, Stivoric, Radjy, and Nielson it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring device of Rahimi, Stivoric, and Radjy to include wherein the housing is resistant to fluids, as suggested by Nielson. The motivation for this is to implement a known alternative sensing device for housing a plurality of electronic components.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (Rahimi – US 2012/0299730 A1) in view of Stivoric et al. (Stivoric – US 2008/0161715 A1) and Radjy et al. (Radjy – US 2018/0011076 A1) and further in view of Rondoni et al. (Rondoni – US 2007/0252713 A1).

As to claim 7, Rahimi, Stivoric, and Radjy disclose the limitations of claim 1 further comprising the wireless sensing system according to claim 1, wherein the system is removably attached to the undergarment using medical tape or is secured into a secondary pouch wherein the secondary pouch is removably attached to the undergarment (Stivoric: [0124], [0163], [0165], FIG. 12 and FIG. 14 The garment may have specific body tension areas which are designed for such function, or elastic or other materials arranged as appropriate. The module can be integrated into the garment, and simply placed, snapped or pocketed behind these tension areas, without module required adhesive), except for the claimed limitations of, wherein the secondary pouch has a plurality of holes on its surface to allow fluids to penetrate the secondary pouch.
the secondary pouch has a plurality of holes on its surface to allow fluids to penetrate the secondary pouch, as suggested by Rondoni, which discloses the secondary pouch has a plurality of holes on its surface to allow fluids to penetrate the secondary pouch (Rondoni: [0080]-[0082], and FIG. 4 the cavity 48 and the absorbent 20: Embedding sensor 24 within absorbent pad 20 may be a simple method for securing the sensor 24. As bladder 14 voids urine, sensing element 44 detects a fluid within absorbent pad 20 and indicates that voiding has occurred. For example, a decrease in impedance of absorbent pad 20 may indicate that a fluid is present to more easily conduct the electrical current between two electrodes of sensing element 44. Although sensing element 44 may include electrodes, many other types of sensing components may be used to sense voiding, such as a strain gauge that measures deformation of absorbent pad 20, which indicates that the pad is swelling with urine).
Therefore, in view of teachings by Rahimi, Stivoric, Radjy, and Rondoni it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring device of Rahimi, Stivoric, and Radjy to include the secondary pouch has a plurality of holes on its surface to allow fluids to penetrate the secondary pouch, as suggested by Rondoni. The motivation for this is to implement a known alternative sensing device for monitoring different conditions/environmental conditions related to a user.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kunze et al., US 2017/0296397 A1, discloses method and apparatus for predicting excretion by a diaper wearer.
Chung, US 2016/0213072 A1, discloses devices and methods for protecting elderly persons.
Xu et al. 2021 Wearable Biosensors for Non-Invasive Sweat Diagnostics.
Chung et al. 2019 Wearable flexible sweat sensors for healthcare monitoring a review.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684